Exhibit 10-T

 

 

 

 

 

 

 

DONALDSON COMPANY, INC.
DEFERRED COMPENSATION AND 401(k) EXCESS PLAN
(2008 Restatement)

As Amended and Restated Effective as of January 1, 2008

 

 

 

 

 

 

 

 

DONALDSON COMPANY, INC.
DEFERRED COMPENSATION AND 401(k) EXCESS PLAN
(2008 Restatement)


TABLE OF CONTENTS

Page



SECTION 1. HISTORY AND PURPOSE 1   1.1. History     1.2. Purpose     1.3.
Relation to Master Stock Plans   SECTION 2. DEFINITIONS 1   2.1. Account      
2.1.1.        Annual Deferral Account       2.1.2.        Company Credit Account
    2.2. Affiliate     2.3. Base Salary     2.4. Beneficiary     2.5. Board    
2.6. Change of Control     2.7. Code     2.8. Committee     2.9. Company    
2.10. Company Credit     2.11. Deferral Credit     2.12. Disability, Disabled  
  2.13. Effective Date     2.14. Eligible Employee     2.15. ERISA     2.16.
401(k)-ESOP Plan     2.17. Incentive Cycle     2.18. Participant     2.19.
Performance Cash     2.20. Performance Share     2.21. Plan     2.22. Plan Year
    2.23. Post-Termination Bonus Matching Credit     2.24. Prior Plan Statement
    2.25. Profit Sharing Credit  

 

-i-



 

 

  2.26. Restoration Matching Credit     2.27. Restricted Stock     2.28.
Restricted Stock Deferral Credits     2.29. Termination of Employment     2.30.
Valuation Date     2.31. Vested     2.32. Year of Service   SECTION 3.
PARTICIPATION 7   3.1. Eligibility Requirements     3.2. Termination of
Participation     3.3. Overriding Exclusion   SECTION 4. DEFERRED COMPENSATION
AMOUNTS 7   4.1. Minimum/Maximum Deferrals     4.2. Enrollment and Election to
Defer     4.3. 401(a)(17) Excess Deferral Credits     4.4. Performance Share
Deferral Credits     4.5. Restricted Stock Deferral Credits     4.6. Company
Credits     4.7. Vesting     4.8. Reduction for Tax Withholding   SECTION 5.
TIME AND MANNER OF PAYMENTS 11   5.1. Time of Payment     5.2. Manner of Payment
    5.3. Changes in Time and Manner of Payment     5.4. Hardship Distributions  
    5.4.1.        When Available       5.4.2.        Purposes       5.4.3.
       Suspension       5.4.4.        Limitations     5.5. Change of Control
Distributions     5.6. Death Benefit     5.7. Beneficiary Designation     5.8.
Post-Termination Deferral Credits   SECTION 6. DEFERRED COMPENSATION ACCOUNT 15
  6.1. Participant Accounts     6.2. Investment of Accounts     6.3. Assumption
of Risk     6.4. Charges Against Accounts  

 

-ii-



 

 

SECTION 7. FUNDING 15   7.1. Funding     7.2. Corporate Obligation   SECTION 8.
FORFEITURE OF BENEFITS 16 SECTION 9. ADMINISTRATION 16   9.1. Authority     9.2.
Liability     9.3. Procedures     9.4. Claim for Benefits     9.5. Claims
Procedure       9.5.1.        Original Claim       9.5.2.        Claims Review
Procedure       9.5.3.        General Rules     9.6. Legal Fees     9.7. Errors
in Computations   SECTION 10. MISCELLANEOUS 19   10.1. Not an Employment
Contract     10.2. Nontransferability     10.3. Tax Withholding     10.4.
Expenses     10.5. Governing Law     10.6. Amendment and Termination     10.7.
Rules of Interpretation  

 

 

 

-iii-



 

DONALDSON COMPANY, INC.
DEFERRED COMPENSATION AND 401(k) EXCESS PLAN
(2008 Restatement)

 

Section 1

HISTORY AND PURPOSE

 

1.1.            History. Since December 21, 1997, Donaldson Company, Inc. has
maintained an unfunded, nonqualified deferred compensation for a select group of
highly compensated employees, known as the “DONALDSON COMPANY, INC. DEFERRED
COMPENSATION AND 401(k) EXCESS PLAN.” The Plan, in its most current amended and
restated form, is maintained under a document effective January 1, 2005.
Effective as of January 1, 2008, Donaldson Company, Inc. hereby amends and
restates the Plan in the manner hereinafter set forth to: (i) permanently
discontinue future deferrals of restricted stock awards; (ii) permanently
discontinue future post-termination bonus matching credits and (iii) adopt
miscellaneous changes necessary in order to comply with final Treasury
regulations issued under section 409A of the Code.

 

1.2.            Purpose. The purposes of this Plan are to enable the Company to
supplement the benefits for a select group of management or highly compensated
employees under the Donaldson Company, Inc. Retirement Savings and Employee
Stock Ownership Plan which will be reduced because of the compensation
limitation under section 401(a)(17) of the Code; to provide a means whereby
certain amounts payable by the Company to a select group of management or highly
compensated employees may be deferred to some future period; and to attract and
retain certain executive employees of outstanding competence.

 

1.3.            Relation to Master Stock Plans. All benefits provided by this
Plan that are attributable to Long Term Incentive and Restricted Stock Deferral
Credits are subject to any applicable terms, conditions and restrictions
required by the Donaldson Company, Inc. 2001 Master Stock Incentive Plan.
Benefits attributable to Company Credits which are paid in the form of Common
Stock are subject to any applicable terms, conditions and restrictions required
by the Donaldson Company, Inc. 2001 Master Stock Incentive Plan.

 

Section 2

DEFINITIONS

 

The following words and phrases shall have the following meanings, unless a
different meaning is plainly required by the context. Any masculine terminology
used in the Plan shall also include the feminine gender and the definition of
any terms in the singular shall also include the plural.

 

2.1.            Account — the deferred compensation account established under
this Plan for a Participant pursuant to Section 6.1, which shall be a
bookkeeping entry only and shall be utilized solely as a

 

 

 

device for the measurement and determination of the amounts to be paid to a
Participant (or designated Beneficiary) pursuant to this Plan, and shall
including the following:

 

2.1.1.         Annual Deferral Account — with respect to a Participant, each of
the following entries on the records of the Company reflecting Deferral Credits
of the Participant for a Plan Year, Incentive Cycle or other performance period
as applicable:

 

  (a) Annual Base Salary Account — that portion of a Participant’s Base Salary
that a Participant defers for any one Plan Year (without regard to whether such
amounts are withheld and credited during such Plan Year), plus earnings, gains
or losses credited or debited to such amounts pursuant to this Plan, less all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Account for such Plan Year.   (b) Annual 401(a)(17)
Excess Account — that portion of a Participant’s Base Salary or Performance Cash
in excess of the dollar limit under section 401(a)(17) of the Code that a
Participant defers for any one Plan Year pursuant to Section 4.3 (without regard
to whether such amounts are withheld and credited during such Plan Year), plus
earnings, gains or losses credited or debited to such amounts pursuant to this
Plan, less all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Account for such Plan Year.   (c)
Annual Performance Cash Account — that portion of a Participant’s Performance
Cash that a Participant defers for any one performance period (without regard to
whether such amounts are withheld and credited during such performance period),
plus earnings, gains or losses credited or debited to such amounts pursuant to
this Plan, less all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to the Account for such
performance period.    (d) Annual Performance Share Account — that portion of a
Participant’s Performance Shares that a Participant defers for any one Incentive
Cycle (without regard to whether such amounts are withheld and credited during
such Incentive Cycle), plus earnings, gains or losses credited or debited to
such amounts pursuant to this Plan, less all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Account for such Incentive Cycle.    (e) Annual Restricted Stock Account — that
portion of a Participant’s Restricted Stock award that a Participant defers for
any one Plan Year (without regard to whether such amounts are withheld and
credited during such Plan Year), plus earnings, gains or losses credited or
debited to such amounts pursuant to this Plan, less all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Account for such Plan Year.

 

-2-



 

 

2.1.2.         Company Credit Account — with respect to a Participant, all
Company Credits entered on the records of the Company, plus earnings, gains or
losses credited or debited to such amounts pursuant to this Plan, less all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Account for such Plan Year.

 

2.2.            Affiliate — a business entity which is under “common control”
with the Company or which is a member of an “affiliated service group” that
includes the Company, as those terms are defined in section 414(b), (c) and (m)
of the Code. A business entity shall also be treated as an Affiliate if, and to
the extent that, such treatment is required by regulations under section 414(o)
of the Code. In addition to said required treatment, the Committee may, in its
discretion, designate as an Affiliate any business entity which is not such a
“common control” or “affiliated service group” business entity but which is
otherwise affiliated with the Company, subject to such limitations as the
Committee may impose.

 

2.3.            Base Salary — the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
profit sharing contributions, stock options, relocation expenses, incentive
payments, non-monetary awards, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee. In no
event shall Base Salary include any amounts payable to the Participant prior to
the commencement of his or her participation in this Plan.

 

2.4.            Beneficiary — any person or entity validly designated by the
Participant in accordance with Section 5 to receive the benefits, if any,
payable from the Participant’s Account after the Participant’s death. Designated
persons or entities shall not be considered Beneficiaries until the death of the
Participant.

 

2.5.            Board — the Board of Directors of the Company.

 

2.6.            Change of Control — the occurrence of a “change in the
ownership,” “change in effective control,” and/or a “change in the ownership of
a substantial portion of the assets,” as defined under Treasury Regulation §
1.409A 3(i)(5), of the Affected Corporation. For this purpose, the “Affected
Corporation” is the Participant’s employer, or any corporation (including the
Company) in a chain of corporations in which each corporation is a majority
shareholder of another corporation in the chain, ending with the Participant’s
employer. A “majority shareholder” is a shareholder owning more than 50 percent
of the total fair market value and total voting power of such corporation.

 

2.7.            Code — the Internal Revenue Code of 1986, including applicable
regulations for the specified section of the Code. Any reference in this Plan
Statement to a section of the Code, including the applicable regulation, shall
be considered also to mean and refer to any subsequent amendment or replacement
of that section or regulation.

 

-3-



 

 

2.8.            Committee — the Human Resources Committee of the Board of
Directors of the Company.

 

2.9.            Company — Donaldson Company, Inc. and, except in determining
under Section 2.6 hereof whether or not any Change of Control has occurred,
shall include any successor by merger, purchase or otherwise.

 

2.10.         Company Credit — any amount credited to an Eligible Employee in
accordance with Section 4.6. Company Credits include Restoration Matching
Credits, Post-Termination Bonus Matching Credits and Profit Sharing Credits.

 

2.11.         Deferral Credit — any amount credited to an Eligible Employee in
accordance with Sections 4.1, 4.2, 4.3, 4.4 or 4.5.

 

2.12.         Disability, Disabled — a physical or mental impairment which
constitutes total and permanent disability and during which the Eligible
Employee is not receiving any payments of an Early Retirement Pension or a
Vested Benefit under the Donaldson Company, Inc. Salaried Employees’ Pension
Plan (1997 Restatement) (as amended from time to time), and the Eligible
Employee either:

 

  (a) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company; or   (b) is eligible
to receive and is actually receiving (after the applicable waiting period)
benefits under the federal Social Security Act as in effect at the time of the
Disability.

 

Notwithstanding the foregoing, the terms Disability and Disabled shall at all
times be interpreted in a manner so as not to violate section 409A of the
Internal Revenue Code.

 

2.13.         Effective Date — December 21, 1997, the original effective date of
the Plan. Except as otherwise explicitly provided herein, this amended and
restated Plan document is effective as of January 1, 2008.

 

2.14.         Eligible Employee — unless the Committee determines otherwise,
each individual described in (a) or (b) below shall be an Eligible Employee to
the extent and subject to the limitations specified:

 

  (a) Officers.  Each person who has been designated as an officer of the
Company by the Company’s board of directors shall be an Eligible Employee until
such person ceases to be such an officer.   (b) Executive Employees.  For
purposes of Sections 4.3 only, each executive employee of the Company or its
Affiliates, other than an officer described in (a) above, whose Recognized
Compensation for a Plan Year has exceeded the annual compensation limit then in
effect under Code section 401(a)(17) for

 

-4-



 

 

    such Plan Year shall become an Eligible Employee beginning with the
immediately following Plan Year.  Such an executive employee shall cease to be
an Eligible Employee upon the employee’s Termination of Employment, death or
Disability, whichever happens first.

 

2.15.         ERISA — the Employee Retirement Income Security Act of 1974,
including applicable regulations for the specified section of ERISA. Any
reference in this Plan to a section of ERISA, including the applicable
regulation, shall be considered also to mean and refer to any subsequent
amendment or replacement of that section or regulation.

 

2.16.         401(k)-ESOP Plan — the tax-qualified, profit sharing and employee
stock ownership plan known as the “Donaldson Company, Inc. Retirement Savings
and Employee Stock Ownership Plan (2004 Restatement).”

 

2.17.         Incentive Cycle — the performance period applicable to a
Performance Share.

 

2.18.         Participant — an Eligible Employee or a former Eligible Employee
of the Company or its Affiliates who has any amount credited to his or her
Account in this Plan.

 

2.19.         Performance Cash — any performance-based cash compensation (not
including Base Salary) earned by a Participant under any Company’s annual or
long-term bonus and incentive plans for services rendered during a performance
period of at least 12 months, as further specified on an election form approved
by the Committee in its sole discretion.

 

2.20.         Performance Share — any long-term performance share awarded under
the Donaldson Company, Inc. Long-Term Compensation Plan and which is subject to
the terms, conditions and restrictions required by the Donaldson Company, Inc.
Qualified Performance Based Compensation Plan and the Donaldson Company, Inc.
2001 Master Stock Incentive Plan.

 

2.21.         Plan — the Donaldson Company, Inc. Deferred Compensation and
401(k) Excess Plan as set forth herein, and as the same may be amended from time
to time.

 

2.22.         Plan Year — the twelve (12) consecutive month period ending on any
December 31.

 

2.23.         Post-Termination Bonus Matching Credit — any amount credited to an
Eligible Employee in accordance with Section 4.6(b).

 

2.24.         Prior Plan Statement — the series of documents pursuant to which
the Plan was established effective December 21, 1997 and operated thereafter
until the effective date of this restatement. Credits made to the Plan which
relate entirely to services performed on or before December 31, 2005 shall
continue to be governed under the terms of the Prior Plan Statement.

 

2.25.         Profit Sharing Credit — any amount credited to an Eligible
Employee in accordance with Section 4.6(c).

 

2.26.         Restoration Matching Credit — any amount credited to an Eligible
Employee in accordance with Section 4.6(a).

-5-



 

 

2.27.         Restricted Stock — restricted stock awarded to an Eligible
Employee under the Donaldson Company, Inc. 2001 Master Stock Incentive Plan, or
any subsequent stock compensation plan maintained by the Company.

 

2.28.         Restricted Stock Deferral Credits — any amount credited to an
Eligible Employee in accordance with Section 4.5.

 

2.29.         Termination of Employment — the separation from service (within
the meaning of Treas. Regs. § 1.409A-1(h)) with the Company Controlled Group,
voluntarily or involuntarily, for any reason other than Disability or death.
Whether a separation from service has occurred is determined under section 409A
of the Code and Treasury Regulation 1.409A-1(h) (i.e., whether the facts and
circumstances indicate that the employer and the employee reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the employee would perform after such date (whether
as an employee or independent contractor) would permanently decrease to no more
than twenty percent (20%) of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding thirty-six (36) month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
thirty-six (36) months)). Separation from service shall not be deemed to occur
while the employee is on military leave, sick leave or other bona fide leave of
absence if the period does not exceed six (6) months or, if longer, so long as
the employee retains a right to reemployment with any member of the Company
Controlled Group under an applicable statute or by contract. For this purpose, a
leave is bona fide only if, and so long as, there is a reasonable expectation
that the employee will return to perform services for any member of the Company
Controlled Group. Notwithstanding the foregoing, a twenty-nine (29) month period
of absence will be substituted for such six (6) month period if the leave is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of no less
than six (6) months and that causes the employee to be unable to perform the
duties of his or her position of employment. For this purpose, the “Company
Controlled Group” is the Participant’s employer and all persons with whom the
employer would be considered a single employer under Code sections 414(b) and
414(c); provided that, in applying Code sections 1563(a)(1), (2) and (3) for
purposes of determining a controlled group of corporations under Code section
414(b), the language “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears therein, and in applying Treas. Regs. §
1.414(c)-2 for purposes of determining trades or businesses that are under
common control for purposes of Code section 414(c), “at least 50 percent” shall
be used instead of “at least 80 percent” each place it appears therein.

 

2.30.         Valuation Date — each December 31 and each other day that the New
York Stock Exchange is open and conducting business, or such other date or dates
as the Committee may establish.

 

2.31.         Vested — nonforfeitable.

 

2.32.         Year of Service — a one-year period of employment with the Company
in which the Participant completes at least 1,000 hours of service.

 

-6-



 

 

Section 3

PARTICIPATION

 

3.1.            Eligibility Requirements. Each Eligible Employee who is eligible
to participate in the Plan shall commence participation in the Plan only after
the Eligible Employee has met all enrollment requirements set forth in this Plan
and required by the Committee, including returning all required documents to the
Committee within the specified time period.

 

3.2.            Termination of Participation. A person shall cease to be a
Participant as soon as all amounts credited to the Participant’s Account have
been paid in full.

 

3.3.            Overriding Exclusion. Notwithstanding anything apparently to the
contrary in this Plan or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participant in this
Plan, develop benefits under this Plan or be entitled to receive benefits under
this Plan (either for the employee or his or her survivors) unless such
individual is a member of a select group of management or highly compensated
employees (as that expression is used in ERISA). If a court of competent
jurisdiction, any representative of the U.S. Department of Labor or any other
governmental, regulatory or similar body makes any direct or indirect, formal or
informal, determination that an individual is not a member of a select group of
management or highly compensated employees (as that expression is used in
ERISA), such individual shall not be (and shall not have ever been) a
Participant in this Plan at any time. If any person not so defined has been
erroneously treated as a Participant in this Plan, upon discovery of such error
such person’s erroneous participation shall immediately terminate ab initio and
upon demand such person shall be obligated to reimburse the Company for all
amounts erroneously paid to him or her.

 

 

Section 4

DEFERRED COMPENSATION AMOUNTS

 

4.1.            Minimum/Maximum Deferrals. For each Plan Year, an Eligible
Employee may elect to defer remuneration in the following minimum and up to the
following maximum amounts for each deferral elected:

 

Cash Compensation Deferral Amount Base Salary 1% - 75% Performance Cash 1% -
100%

 

Equity Compensation Deferral Amount Performance Shares 1% - 100% Restricted
Stock Discontinued 1-1-08

 

 

-7-



 

 

If, prior to the beginning of a Plan Year, an Eligible Employee has made an
election for less than the stated minimum amounts, or if no election is made,
the amount deferred shall be zero. Notwithstanding the foregoing, with respect
to an Eligible Employee who first becomes a Participant after the first day of a
Plan Year, the maximum deferral shall be limited to the amount of compensation
not yet earned by the Participant as of the date the Participant submits an a
deferral election to the Committee for acceptance.

 

4.2.            Enrollment and Election to Defer. As a condition to
participation, each Eligible Employee who is eligible to participate in the Plan
shall complete, execute and return to the Committee an election form and a
beneficiary designation form to the Committee. In addition, the Committee may
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

 

  (a) First Plan Year of Eligibility.  An Eligible Employee who first becomes
eligible to participate in this Plan (including for this purpose all other
voluntary deferral plans that would be required to be aggregated with this Plan
under Treas. Regs. § 1.409A-1(c)(2)) after the first day of a Plan Year must
submit a Base Salary deferral election within 30 days after he or she first
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Committee in its discretion, in order to
participate for that Plan Year.  In such event, such person’s participation in
this Plan shall not commence earlier than 30 days after he or she first becomes
eligible to participate in the Plan, and such person shall not be permitted to
defer under this Plan any portion of his or her Base Salary that is paid with
respect to services performed prior to his or her participation commencement
date, except to the extent permissible under section 409A of the Code and
related Treasury guidance or regulations thereunder.  If the Participant is not
eligible to enter the Plan within a Plan Year under the aforementioned thirty
(30) day rule (because, for example, the Participant was previously eligible to
participate in the Plan or another voluntary deferral plan of the Company), then
any Base Salary deferral election shall apply for the immediately following Plan
Year and shall be made before the end of the Plan Year preceding such Plan Year.
  (b) Subsequent Plan Years.  For each succeeding Plan Year, an irrevocable Base
Salary deferral election for that Plan Year, and such other elections as the
Committee deems necessary or desirable under the Plan, shall be made by timely
delivering a new election form to the Committee, in accordance with the terms of
the Plan, before the end of the Plan Year preceding the Plan Year for which the
election is made.  If no such election form is timely delivered for a Plan Year
(including a form canceling a prior election), the deferral election for the
preceding Plan Year, if any, shall continue in effect.   (c) Performance-Based
Compensation.  Notwithstanding the foregoing requirements as to the timing of
deferral elections with respect to Base Salary, an irrevocable deferral election
pertaining to Performance Cash or Performance Shares which qualify as
“performance-based compensation” may

 

-8-



 

 

    be made by timely delivering an election form to the Committee, in
accordance with the terms of the Plan, no later than six months before the end
of the applicable performance period, provided that such compensation is not yet
readily ascertainable.  “Performance-based compensation” shall be compensation
based on services performed over a period of at least twelve (12) months, in
accordance with section 409A of the Code and related guidance.  (For this
purpose, Restricted Stock does not qualify as “performance-based compensation”
unless subject to a performance-based vesting condition or as otherwise
qualified under section 409A of the Code and related guidance.)  If no such
election form is timely delivered for a performance period (including a form
canceling a prior election), the deferral election for the preceding performance
period, if any, shall continue in effect.   (d) Restricted Stock Subject to
Time-Based Vesting.  Effective January 1, 2008, deferral elections made with
respect to Restricted Stock shall no longer be accepted.  Timely deferral
elections made prior to January 1, 2008 under the Prior Plan Statement with
respect to Restricted Stock shall continue in full force and effect.

 

4.3.            401(a)(17) Excess Deferral Credits. In addition to or in lieu of
a Base Salary or Performance Cash deferral election, an Eligible Employee may
make a separate election (subject to the minimum and maximum limitations in
Section 4.1 above) to defer only from the Participant’s Base Salary and
Performance Cash in excess of the annual compensation limit in effect for the
Plan Year under section 401(a)(17) of the Code. Such election shall be made in
accordance with the timing requirements required under Section 4.2 above
(including, but not limited to, the requirement under Section 4.2(c) that any
deferral of Performance Cash be made no later than six months before the end of
the applicable performance period).

 

4.4.            Performance Share Deferral Credits.

 

  (a) Stock Units.  After the end of the Incentive Cycle, the Participant’s
Account shall be credited with a number of Stock Units equal to the number of
shares of common stock of the Company (“Common Stock”) deferred by the
Participant.   (b) Adjustment.  In the event of any change in the outstanding
shares of Common Stock by reason of any stock split or stock dividend in the
form of a split, the Committee shall adjust the number of Stock Units in a
Participant’s Account so that such number equals the number of Stock Units in
the Account prior to the event, multiplied by a fraction, the denominator of
which is the number of Stock Units in the Account prior to the event, and the
numerator of which is the number of shares of Common Stock the Participant would
have had after the event if the Participant had shares of Common Stock
immediately prior to the event equal in number to the number of Stock Units in
the Participant’s Account immediately prior to the event.  In the event of any
dividend (other than a stock dividend in the form of a split), recapitalization,
merger, consolidation, spinoff, reorganization, combination or exchange of
shares or

 

-9-



 

 

    other similar corporate change, then if the Committee, or the board of
directors of a successor corporation, shall determine, in its sole discretion,
that such change equitably requires an adjustment in the number of Stock Units
then held in the Participant’s Account, such adjustment shall be made by the
Committee or said board and shall be conclusive and binding for all purposes of
the Plan.   (c) Dividend Units.  The number of Stock Units in a Participant’s
Account shall be automatically increased as of each Common Stock dividend
payment date in an amount equal to the number of shares of Common Stock that
could be purchased on such dividend payment date with the cash dividends that
would be paid on a number of shares of Common Stock equal to the number of Stock
Units in the Participant’s Account on the record date for such dividend.

 

4.5.            Restricted Stock Deferral Credits.

 

  (a) Stock Units.  As of the date on which the restrictions applicable to
Restricted Stock would otherwise lapse (the “Lapse Date”), the Eligible
Employee’s Account shall be credited with a number of Stock Units equal to the
number of shares of Restricted Stock subject to the Eligible Employee’s deferral
election made prior to January 1, 2008.   (b) Dividends and Adjustments.  Stock
Units credited to a Participant’s Account under this Section 4.5 shall be
increased due to cash dividends and subject to adjustment as provided in
subsections (b) and (c) of Section 4.4 above.

 

4.6.            Company Credits.

 

  (a) Restoration Matching Credits.  An Eligible Employee’s Restoration Matching
Credit for any Plan Year shall be the amount necessary to make up for the lost
share, if any, of fixed matching contributions (but not elective deferred
contributions) under Section 3.2 of the 401(k)-ESOP Plan attributable to the
Eligible Employee’s Base Salary and Performance Cash deferrals under this Plan
if they would have otherwise been allocated to the account of the Participant
under the 401(k)-ESOP Plan for such Plan Year, without regard to the annual
compensation limit then in effect under section 401(a)(17) of the Code.  The
amount so credited to a Participant under this Plan for any Plan Year (i) may be
smaller or larger than the amount credited to any other person and (ii) may
differ from the amount credited the Eligible Employee in the preceding Plan
Year. The Restoration Matching Credit, if any, shall be credited to the
Participant’s Annual Account for the applicable Plan Year as soon as
administratively practicable after the amount can determined for the applicable
Plan Year.   (b) Profit Sharing Credits.  The Board may, in its sole discretion,
cause the Account of an Eligible Employee to be credited with Profit Sharing
Credits for a Plan Year.  Such Profit Sharing Credits shall not exceed the
amount

 

-10-



 

 

    necessary to make up for the lost share, if any, of profit sharing
contributions under Section 3.4 of the 401(k)-ESOP Plan attributable to the
Eligible Employee’s Base Salary and Performance Cash deferrals under this Plan
and the annual compensation limit then in effect under Code section 401(a)(17).

 

4.7.            Vesting. Subject to the forfeiture provisions of Section 8, the
Accounts of all Participants shall be 100% Vested at all times.

 

4.8.            Reduction for Tax Withholding. Notwithstanding anything in
Sections 4.4(a) and 4.5(a) to the contrary, the number of Stock Units credited
pursuant to those sections shall be reduced by the number of shares whose
aggregate fair market value on the crediting date equals the amount of any taxes
that must be withheld at the time of crediting due to the Eligible Employee’s
deferral election.

 

Section 5

TIME AND MANNER OF PAYMENTS

 

5.1.            Time of Payment. Payment of a Participant’s Annual Deferral
Accounts and Company Credit Account under the Plan will commence as soon as
administratively feasible after (but not later than December 31 of the Plan Year
in which occurs, or if later, sixty (60) days following) the earliest of the
following events:

 

  (a) the Participant’s death;   (b) the Participant’s Disability;   (c) date
that is twenty four (24) months following the Participant’s Termination of
Employment; or   (d) a date of distribution selected by the Participant on a
form prescribed by the Committee (1) for each Annual Deferral Account at the
time a deferral election is made, and (2) for the Company Credit Account at the
time the Participant first becomes eligible to participate in the Plan, which
may be:     (i) a fixed, specified date (e.g., January 1, 2010); or     (ii) a
date that is a specified number of months after the Participant’s Termination of
Employment (not to exceed twenty four (24) months); provided, however, that
where payment under this paragraph (d)(ii) is made to any “specified employee”
(as defined under section 409A of the Code) on account of Termination of
Employment, such payment shall commence no earlier than six (6) months following
a Termination of Employment (or upon the death of the employee, if earlier) if
required to comply with section 409A of the Code.

 

-11-



 

 

5.2.            Manner of Payment. A Participant’s Annual Deferral Accounts and
Company Credit Account will be paid to the Participant in either a single
lump-sum payment or in annual installments of not more than twenty (20) years.
The Participant must elect a manner of payment at the time the Participant
elects his or her date of distribution pursuant to Section 5.1(d).
Notwithstanding the foregoing, the following special rules shall apply:

 

  (a) in the case of the Participant’s death or Disability, payment shall be in
a single lump sum;   (b) if the Participant’s Account upon commencement of
distribution under Section 5.1 is less then Ten Thousand Dollars ($10,000),
payment shall be in a single lump sum; and   (c) in the event no election was
made by the Participant, payment shall be in a single lump sum.

 

Payment of the portion of a Participant’s Account attributable to Deferral
Credits other than Performance Shares and Restricted Stock shall be in cash.
Payment to a Participant of the portion of the Participant’s Account
attributable to Performance Shares and Restricted Stock shall be made, net of
withholding taxes, exclusively in shares of Common Stock. Payment to a
Participant on or after the date certified in writing by the Committee or its
delegate as the date on which distributions in stock of the portion of the
Participant’s Account attributable to Company Credits are administratively
feasible shall be made, net of withholding taxes, exclusively in shares of
Common Stock. Payment prior to that certified date of such portion of a
Participant’s Account shall be in cash. For purposes of determining any tax
withholding on a payment, the value of Common Stock will be the market price of
such Common Stock as of the close of business on the day prior to the date as of
which the payment is made.

 

5.3.            Changes in Time and Manner of Payment. Notwithstanding the
foregoing, a Participant who is actively employed by the Company may make a new
election that changes the time or form of payment selected pursuant to Section
5.1(d) and Section 5.2, subject to the following limitations:

 

  (a) Such election must be submitted to and accepted by the Committee at least
twelve (12) months prior to the date a distribution to the Participant would
otherwise have been made or commenced;   (b) The election shall have no effect
until at least twelve (12) months after the date on which the election is made;
  (c) The election may change the time when payment shall commence but only if
the new date selected by the Participant for commencement shall be a date that
is at least five (5) years from the prior date of distribution selected by the
Participant;   (d) The election may reduce or extend the number of installment
payments (subject to the limitations in Section 5.2) so long as the initial
installment is

 

-12-



 

 

    delayed at least five (5) years from the date distribution would have
otherwise commenced; and   (e) If the participant changes the time and/or form
of payment under this Section 5.3, payment shall commence as soon as
administratively feasible after (but not later than December 31 of the Plan Year
in which occurs, or if later, sixty (60) days following) the earliest of the
following events:     (i) the Participant’s death;     (ii) the Participant’s
Disability; or     (iii) the new date selected by the Participant for
commencement.

 

5.4.            Hardship Distributions.

 

5.4.1.         When Available. A Participant may receive a hardship distribution
from the Deferral Credits in his or her Account if the Committee determines that
such hardship distribution is for a purpose described in Section 5.4.2 and the
conditions in this Section 5.4 have been fulfilled. To receive such a
distribution, the Participant must file a written hardship distribution
application with the Committee and furnish such documentation as the Committee
may require. In the application, the Participant shall specify the basis for the
distribution and the dollar amount to be distributed. If such hardship
distribution is approved by the Committee, distribution shall be made as soon as
administratively feasible (but no more than sixty (60) days) following the
approval of a completed application by the Committee. Hardship distributions
shall be made in a lump-sum payment of either cash or Common Stock, as required
by Section 5.2. The amount of each hardship distribution shall be taken from the
portion of the Account attributable to the earliest enrollment (including
related earnings) first.

 

5.4.2.         Purposes. Hardship distributions shall be allowed under
Section 5.4.1 only if the Participant establishes that the hardship distribution
is to be made on account of an unanticipated emergency that is caused by an
event beyond the control of the Participant that would result in severe
financial hardship to the Participant resulting from (i) a sudden and unexpected
illness or accident of the Participant, the Participant’s spouse, or a dependent
of the Participant, (ii) a loss of the Participant's property due to casualty,
or (iii) such other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, all as
determined in the sole discretion of the Committee.

 

5.4.3.         Suspension. If the Committee approves a Participant’s petition
for payout, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval and the Participant shall receive a payout from the
Plan within 60 days of the date of such approval.

 

5.4.4.         Limitations. The amount of the hardship distribution shall not
exceed the amount of the Participant’s proven immediate and heavy financial
need. A hardship distribution shall not be made after the death of the
Participant. The amount of approved hardship distribution shall not exceed the
value of the Account. Notwithstanding the foregoing, the Committee, as
applicable, shall interpret all provisions relating to suspension and/or payout
under this Section 5.4 in a manner that is

 

-13-



 

consistent with section 409A of the Code and other applicable tax law, including
but not limited to guidance issued after the effective date of this Plan.

 

5.5.            Change of Control Distributions. Notwithstanding any other
provision of this Plan, in the event of a Change of Control, each Participant
who incurs a Termination of Employment with the Company for any reason during
the two (2) year period following such Change of Control shall receive within
ten (10) business days after the date of termination a lump sum payment of the
entire balance contained in the Participant’s Account; provided, however, that
with respect to any Participant who separated from service before the date of a
Change of Control, the balance of the Participant’s Account shall be paid at the
time and in the manner as elected by the Participant under this Section 5 hereof
(and shall not be commuted to a lump sum or otherwise accelerated by the Change
of Control). Where payment under this Section 5.5 is made to any “specified
employee” (as defined under section 409A of the Code) on account of Termination
of Employment, such payment shall commence no earlier than six (6) months
following a Termination of Employment (or upon the death of the employee, if
earlier) if required to comply with section 409A of the Code.

 

5.6.            Death Benefit. In the event of a Participant’s death, the
Company shall pay the amount of the Participant’s Account as of the date of
death (as adjusted from time to time pursuant to Section 6.2) in a lump-sum to
the Participant’s designated Beneficiary as soon as administratively feasible
after the Participant’s death (but not later than December 31 of the Plan Year
in which the Participant’s death occurs, or if later, sixty (60) days following
such death). Payment to a Participant’s designated Beneficiary shall be in cash
to the extent the Participant would have been paid in cash, and in Common Stock
of the Company (and cash for fractional shares) to the extent the Participant
would have been paid in Common Stock.

 

5.7.            Beneficiary Designation. A Participant shall submit to the
Company upon initial designation as an Eligible Employee in the Plan, and at
such other times as the Participant desires, on a form provided by the
Committee, a written designation of the beneficiary or beneficiaries to whom
payment of the Participant’s Account under the Plan shall be made in the event
of the Participant’s death. Beneficiary designations shall become effective only
when received by the Company. Beneficiary designations first received by the
Company after the Participant’s death, and any designations in effect at the
time a valid subsequent designation is received by the Company, shall be invalid
and have no effect. If a Participant has not designated a Beneficiary, or if no
designated Beneficiary is living on the date of distribution, the Participant’s
Account shall be distributed to those persons entitled to receive the
Participant’s benefit under the Donaldson Company, Inc. Salaried Employees’
Pension Plan (1997 Restatement), as amended from time to time.

 

5.8.            Post-Termination Deferral Credits. In the event of a
Participant’s Disability, death or Termination of Employment prior to the end of
a performance or vesting period to which a Performance Cash, Performance Share
or Restricted Stock deferral relates, if the Participant becomes entitled to all
or any portion of such performance or stock award upon completion of the
performance or vesting period, a Deferral Credit shall be made to the applicable
Annual Deferral Account. Payment of such Annual Deferral Account shall commence
in the form elected by the Participant under Section 5.2 as of the applicable
distribution date under Section 5.1 (subject to any modifications under Section
5.3), or the date the Deferral Credit is made, if later. If payment

 

-14-



 

commences upon the Deferral Credit Date (and thereby is delayed beyond the
applicable distribution date), there shall be no “catch up” payments.

 

Section 6

DEFERRED COMPENSATION ACCOUNT

 

6.1.            Participant Accounts. The Committee shall cause a bookkeeping
account to be kept in the name of each Participant which shall reflect the value
of the Deferral Credits and Company Credits, and any earnings (including
Dividend Units) thereon, credited to a Participant. Deferral Credits shall be
credited to a Participant’s Account as of the date the amounts deferred
otherwise would have become due or payable. Company Credits shall be credited at
such times as the Committee shall direct.

 

6.2.            Investment of Accounts. Amounts credited to a Participant’s
Account, other than those described in Section 4.4, will be adjusted for gains
and losses to the same extent that equal amounts would have been adjusted if
they had been invested as directed by the Participant in the subfund or subfunds
designated by the Committee. Amounts described in Section 4.4 will be adjusted
as set forth in that section.

 

6.3.            Assumption of Risk. The Participant, by electing to make
deferrals under this Plan, assumes all risk in connection with any decrease in
value of the Participant’s Account.

 

6.4.            Charges Against Accounts. There shall be charged against each
Participant’s bookkeeping account any payments made to the Participant or the
Participant’s Beneficiary in accordance with Section 5.

 

Section 7

FUNDING

 

7.1.            Funding. The Company and its Affiliates shall be responsible for
paying all benefits due hereunder. For the purpose of facilitating the payment
of benefits due hereunder, the Company may (but shall not be required to)
establish and maintain a grantor trust pursuant to an Agreement between the
Company and a trustee selected by the Company; provided, however, that any such
grantor trust must be structured so that it does not result in any federal
income tax consequences to any Participant until distributions under Section 5
are actually received. The Company may contribute to a grantor trust thereby
created such amounts as it may from time to time determine.

 

7.2.            Corporate Obligation. Neither the officers nor any member of the
Board of Directors of the Company or any of its Affiliates in any way secures or
guarantees the payment of any benefit or amount which may become due and payable
hereunder to or with respect to any Participant. Each Participant and other
person entitled at anytime to payments hereunder shall look solely to the assets
of the Company and its Affiliates for such payments as an unsecured, general
creditor. Nothing

 

-15-



 

herein shall be construed to give a Participant, Beneficiary or any other person
or persons any right, title, interest or claim in or to any specific asset,
fund, reserve, account or property of any kind whatsoever owned by the Company
or in which it may have any right, title or interest now or in the future. After
benefits shall have been paid to or with respect to a Participant and such
payment purports to cover in full the benefit hereunder, such former Participant
or other person or persons, as the case may be, shall have no further right or
interest in the other assets of the Company and its Affiliates in connection
with this Plan.

 

Section 8

FORFEITURE OF BENEFITS

 

All unpaid benefits under this Plan accrued under Section 4.6 shall be
permanently forfeited if the Committee determines that the Participant, either
before or after the Participant’s Termination of Employment or Disability, or
before the Participant’s death:

 

  (a) engaged in criminal or fraudulent conduct resulting in a hardship to the
Company or an Affiliate; or   (b) breached the Participant’s written employment
agreement with the Company or an Affiliate.

 

Section 9

ADMINISTRATION

 

9.1.            Authority. The Plan shall be administered by the Committee,
which shall have full discretionary power and authority to administer and
interpret the Plan and to determine all factual and legal questions under the
Plan, including but not limited to the entitlement of Participants and
Beneficiaries, and the amount of their respective interests. Except where
necessary to comply with applicable corporate or securities law, or applicable
rules of the New York Stock Exchange (e.g., with respect to executive officers),
the Committee may delegate or redelegate to one or more persons, jointly or
severally, and whether or not such persons are members of the committee or
employees of the Company, such functions assigned to the Committee hereunder as
it may from time to time deem advisable. Until withdrawn or redelegated by the
Committee, all of the Committee’s delegable power and authority under this
Section 9.1 shall be deemed delegated to the Company’s Vice President in charge
of executive compensation, excluding only the power and authority to act in such
a way as would materially increase the cost of the Plan.

 

9.2.            Liability. No member of the Committee and no director or member
of the management of the Company or its Affiliates shall be liable to any
persons for any actions taken under the Plan, or for any failure to effect any
of the objective or purposes of the Plan, by reason of insolvency or otherwise.

-16-



 

 

9.3.            Procedures. The Committee may from time to time adopt such rules
and procedures as it deems appropriate to assist in the administration of the
Plan.

 

9.4.            Claim for Benefits. No employee or other person shall have any
claim or right to payment of any amount hereunder until payment has been
authorized and directed by the Committee.

 

9.5.            Claims Procedure. Until modified by the Committee, the claims
procedure set forth in this Section 9.5 shall be the claims procedure for the
resolution of disputes and disposition of claims arising under the Plan.

 

9.5.1.         Original Claim. Any employee, former employee, or Beneficiary of
such employee or former employee may, if the employee, former employee or
Beneficiary so desires, file with the Committee a written claim for benefits
under the Plan. Within ninety (90) days after the filing of such a claim, the
Committee shall notify the claimant in writing whether the claim is upheld or
denied in whole or in part or shall furnish the claimant a written notice
describing specific special circumstances requiring a specified amount of
additional time (but not more than one hundred eighty (180) days from the date
the claim was filed) to reach a decision on the claim. If the claim is denied in
whole or in part, the Committee shall state in writing:

 

  (a) the specific reasons for the denial,   (b) the specific references to the
pertinent provisions of this Plan on which the denial is based,   (c) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary, and   (d) an explanation of the claims review procedure set forth in
this Section.

 

9.5.2.         Claims Review Procedure. Within sixty (60) days after receipt of
notice that the claim has been denied in whole or in part, the claimant may file
with the Committee a written request for a review and may, in conjunction
therewith, submit written issues and comments. Within sixty (60) days after the
filing of such a request for review, the Committee shall notify the claimant in
writing whether, upon review, the claim was upheld or denied in whole or in part
or shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty days (120) from the date the request for review was filed) to
reach a decision on the request for review.

 

9.5.3.         General Rules.

 

  (a) No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the claims procedure. 
The Committee may require that any claim for benefits and any request for a
review of a denied claim be filed on forms to be furnished by the Committee upon
request.

 

-17-



 

 

  (b) All decisions on original claims shall be made by the Committee and
requests for a review of denied claims shall be made by the Committee.   (c) The
Committee may, in its discretion, hold one or more hearings on a claim or a
request for a review of a denied claim.   (d) Claimants may be represented by a
lawyer or other representative at their own expense, but the Committee reserves
the right to require the claimant to furnish written authorization.  A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.   (e) The decision of the Committee on an original claim or on a
request for a review of a denied claim shall be served on the claimant in
writing.  If a decision or notice is not received by a claimant within the time
specified, the claim or request for a review of a denied claim shall be deemed
to have been denied.   (f) Prior to filing a claim or a request for a review of
a denied claim, the claimant or the claimant’s representative shall have a
reasonable opportunity to review a copy of this Plan Statement and all other
pertinent documents in the possession of the Company and its Affiliates.

 

9.6.            Legal Fees. If the Company does not pay the benefits required
under the terms of the Plan for reasons other than the insolvency of the
Company, the Company agrees to reimburse any Participant for all legal fees
incurred in enforcing his or her claim to benefits under the Plan.
Notwithstanding the foregoing, to the extent required to comply with the
provisions of section 409A of the Code, no reimbursement of expenses incurred by
the Participant during any taxable year shall be made after the last day of the
following taxable year.

 

9.7.            Errors in Computations. The Committee shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any Beneficiary to whom such benefit shall be
payable, directly or indirectly, to the Committee, and used by the Committee in
determining the benefit. The Committee shall not be obligated or required to
increase the benefit payable to or with respect to such Participant which, on
discovery of the misstatement, is found to be understated as a result of such
misstatement of the Participant. However, the benefit of any Participant which
is overstated by reason of any such misstatement or any other reason shall be
reduced to the amount appropriate in view of the truth (and to recover any prior
overpayment).

 

 

 

 

 

 

-18-



 

 

Section 10

MISCELLANEOUS

 

10.1.         Not an Employment Contract. This Plan is not and shall not be
deemed to constitute a contract of employment between the Company and any
employee or other person, nor shall anything herein contained be deemed to give
any employee or other person any right to be retained in the Company’s employ or
in any way limit or restrict the Company’s right or power to discharge any
employee or other person at any time and to treat him without regard to the
effect which such treatment might have upon the employee as a Participant in the
Plan.

 

10.2.         Nontransferability. A Participant’s rights and interest under the
Plan, including amounts payable, may not be assigned, alienated, pledged or
transferred except, in the event of a Participant’s death to his Beneficiary. No
benefit payable under this Plan shall be subject to attachment, garnishment,
execution following judgment or other legal process before actual payment to the
Participant or Beneficiary.

 

10.3.         Tax Withholding. The Company shall withhold the amount of any
federal, state or local income tax or other tax required to be withheld by the
Company under applicable law with respect to any amount payable under the Plan.
Any cash payable in lieu of fractional shares shall be applied to the payment of
tax withholding. The Participant shall not be liable for any tax withholding.

 

10.4.         Expenses. All expenses of administering the Plan shall be borne by
the Company.

 

10.5.         Governing Law. Except to the extent that federal law is
controlling, the Plan shall be construed and enforced in accordance with and
governed by the laws of the State of Minnesota.

 

10.6.         Amendment and Termination. The Company reserves the power to
unilaterally amend this Plan at any time, either prospectively or retroactively
or both by action of the Committee. The Committee may likewise terminate or
curtail the benefits of this Plan both with regard to persons expecting to
receive benefits in the future and persons already receiving benefits at the
time of such action; provided, however, that the Committee may not amend or
terminate the Plan with respect to benefits that have accrued and are vested
pursuant to Section 4 in any manner that reduces the amount of such benefits or
alters the effect of any participant election previously filed with the Company.
No modification of the terms of this Plan shall be effective unless it is in
writing and signed on behalf of the Company by a person authorized to execute
such writing. No oral representation concerning the interpretation or effect of
this Plan shall be effective to amend the Plan. To the extent permissible under
section 409A of the Code and related Treasury regulations and guidance,
including but not limited to such guidance and regulations as may be issued
after the effective date of this Plan, if there is a termination of the Plan,
the Company shall have the right, in its sole discretion, and notwithstanding
any elections made by the Participant, to pay all benefits in a lump sum
following such termination as soon as practicable subject to the limitations
prescribed under section 409A of the Code and the regulations thereunder.

 

10.7.         Rules of Interpretation. The titles given to the various sections
of this Plan are inserted for convenience of reference only and are not part of
this Plan, and they shall not be considered in

 

-19-



 

determining the purpose, meaning or intent of any provision hereof. This Plan
shall be construed and this Plan shall be administered to create an unfunded
plan providing deferred compensation to a select group of management or highly
compensated employees so that it is exempt from the requirements of Parts 2, 3
and 4 of Title I of ERISA and qualifies for a form of simplified, alternative
compliance with the reporting and disclosure requirements of Part 1 of Title I
of ERISA.

 

Date:       DONALDSON COMPANY, INC.  

              By   

 

 

 

 

 

 

 

 

 

 

-20-

